Citation Nr: 0638797	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel








INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has extensor tendonitis in both wrists that 
is not shown to have developed during service or as a 
consequence of active service.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  VA is not 
required to provide a physical examination or seek a medical 
opinion pursuant to 38 C.F.R. § 3.159(c)(4) because there is 
no evidence of an incident during service which may have 
caused current wrist disabilities nor is there medical 
evidence of a continuity of symptomatology between the 
veteran's discharge from service in 1976 and the first post-
service treatment note referencing wrist pain dated in 2003.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he experienced wrist pain during 
service and was advised by a service physician that it was 
because he had small wrists.  He asserts that the physician 
told him that his wrist pain with activity would increase 
with age.  The veteran relates that he was provided with 
wrist braces during service and has used similar braces 
periodically since that time.  As such, the veteran requests 
that service connection be granted for the wrist pain that he 
has experienced intermittently since his period of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service medical records do not reflect any complaints of or 
treatment for wrist pain.  The veteran received an honorable 
discharge from the United States Army in January 1976 and 
there is no evidence of his having a wrist disability at that 
time.  

The first post-service treatment record showing complaints 
related to the wrists is dated in October 2003.  At that 
time, the veteran complained of having wrist pain for 
approximately six weeks with a history of wrist pain for a 
number of years.  There is no mention of a service injury or 
previous diagnosis of a wrist disability.  X-rays were 
interpreted as normal and the diagnostic assessment was 
extensor tendonitis.

Given the evidence as outlined above, the Board finds that 
there is no evidence of the veteran having a wrist disability 
during service.  In fact, the veteran describes simply having 
pain as a result of the make-up of his bone structure as 
opposed to having experienced an injury or disease during 
service.  The Board notes that congenital or developmental 
defects are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. § 4.9.  The Board also points out that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

After reviewing the evidence of record in the light most 
favorable to the veteran, the Board finds that the veteran's 
assertions are certainly credible that he experienced wrist 
pain during service, but there is no evidence of the 
currently diagnosed extensor tendonitis having its origin 
during service or as a consequence of service.  Although the 
veteran is certainly credible to state his symptoms, there is 
no evidence that he has medical training to allow him to 
render a medical nexus opinion.  Thus, the veteran's 
statements, standing on their own, are insufficient to 
establish a relationship between pain experienced during 
service approximately thirty years ago and the currently 
diagnosed wrist disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Consequently, service connection 
for bilateral wrist disability must be denied.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


